Citation Nr: 0519281	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for eye disorder, 
claimed as residual of an eye injury.

2.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1962 to 
July 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision by the Huntington, 
West Virginia Regional Office of the Department of Veterans 
Affairs (VA), which denied the veteran, in pertinent part, 
service connection for residuals of an eye injury and service 
connection for a bilateral foot disorder.  Jurisdiction of 
the appeal was subsequently transferred to the Louisville, 
Kentucky Regional Office (RO).

In December 2000, the Board remanded the veteran's case to 
the RO for further development.  In September 2003, the Board 
again remanded the veteran's case to the RO.  The case was 
returned to the Board in March 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's eye disorder is not etiologically related 
to service.

3.  The veteran's bilateral foot disorder was not present in 
service, nor is the bilateral foot disorder etiologically 
related to service.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in October 1998, before the enactment of the VCAA.  

Letters dated in January 2001, March 2001, and May 2004 
provided the veteran the notice required under the VCAA and 
the implementing regulations.  Although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf. 

Additionally, the September 1999 statement of the case and 
November 2001, and December 2004 supplemental statements of 
the case provided guidance regarding the evidence necessary 
to substantiate his claim.  The December 2000 and September 
2003 Board remands also provided such guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from March 1962 to 
July 1966.

The veteran's enlistment physical examination report included 
an eye examination showing normal vision.  The veteran's 
service medical records include an April 1962 report of an 
eye examination that revealed the veteran had uncorrected 
vision of 20/40 in his right eye and 20/30 in his left eye.  
In October 1965, the veteran incurred an injury to his eye.  
He was working with an arc welder and was exposed to the 
flasher.  His eyes began burning the next day.  Upon 
examination, his cornea appeared intact.  The veteran was to 
rest his eyes for 24 hours.  He returned for two follow-up 
exams and was given ointment to place on the eye.  It was 
also noted that the injury was to the veteran's left eye.  
The assessment was flash burn, left eye.  A separation 
examination was not of record.

In October 1998, over 30 years after separation from service, 
the veteran submitted a claim, in pertinent part, for service 
connection for an injury to the eyes and a foot disorder.  In 
support of his claim, he stated that he was treated for pain 
in his feet while in service and he currently suffered from 
extreme foot pain to include swelling of the feet and ankles.  
He also stated that while in service, he suffered flash burns 
to his eyes caused by an arc welder and this caused vision 
damage.

In June 1991, the patient sought treatment for his vision 
from a private optometrist because he needed bifocals.  The 
examination revealed that the veteran had uncorrected near 
vision of 20/200 in the right eye, 20/140 in the left eye, 
and 20/140 in both eyes.  The veteran had uncorrected far 
vision of 20/200 in the right eye, 20/200 in the left eye, 
and 20/200 in both eyes.  He had corrected near vision of 
20/100 in the right eye, 20/40 in the left eye and 20/40 in 
both eyes, and corrected far vision of 20/60 in the right 
eye, 20/30 in the left eye and 20/30 in both eyes.  The 
veteran reported surgery in the eyes twenty years earlier for 
metal fragments.  The diagnosis was amblyopia.  

A January 1994 private optometry examination report showed 
the veteran having uncorrected near vision of 20/140, 20/140, 
and 20/140 in the right eye, left eye, and both eyes, 
respectively.  The veteran had uncorrected far vision of 
20/200, 20/200, 20/200 in the right eye, left eye, and both 
eyes, respectively.  He had corrected near vision of 20/40 in 
the right eye, 20/20 in the left eye, and 20/20 in both eyes, 
and he had corrected far vision of 20/60 in the right eye, 
20/30 in the left eye and 20/30 in both eyes.  The patient 
returned to the optometrist the next day and complained of 
right eye discomfort and having tunnel vision at certain 
distances on occasion.  He received a new lens prescription.

In May 1999, the RO denied the veteran service connection for 
residuals of a bilateral eye injury because the medical 
evidence did not show that the veteran sustained an injury to 
either eye that permanently resulted in loss of visual 
acuity.  The RO denied the veteran service connection for a 
bilateral foot disorder because there was no record of 
treatment in service for a bilateral foot disorder.
	
In the veteran's June 1999 notice of disagreement, he argued 
that he has had since discharge and currently has excessive 
tiredness of the eyes without exertion accompanied with a 
burning sensation and episodes of blurred vision.  In 
addition, he asserted that his service medical records should 
reflect that he suffered from foot problems while in service 
and he was on constant profiles and restricted to wearing 
tennis shoes because of tenderness and excessive pain when 
walking.  He stated that he has continued to have foot pain 
upon exertion that has become increasingly severe since 
service.

In the December 2000 Board remand, the RO was directed to 
contact the veteran and inform him that he could submit lay 
statements that would support his claim of service connection 
for an eye injury and bilateral foot disorder.  In January 
2001, the RO sent the veteran a letter requesting this 
information.  The veteran did not respond.

In August 2001, the veteran underwent a VA examination.  He 
reported having no diplopia, photophobia, eye pain or 
blurriness.  He also had no visual complaints.  Visual acuity 
in his right eye was 20/25 and 20/16-1 in the left eye.  
Pressure tonometry in the right eye was 14 and 13 in the left 
eye.  The examiner noted he had reviewed the veteran's claims 
file and that the veteran had a prior injury of flash burns 
to the eyes.  He opined that the veteran's eye examination 
was essentially normal and there was no residual damage from 
his prior flash burn injury.

In September 2001, the veteran underwent a VA examination for 
his feet.  The VA examiner noted that she had reviewed the 
veteran's case file.  The veteran reported that the drills he 
performed in service caused his foot problems.  He reported 
having skin changes on the heels, which he attributed to 
marching in thick socks.  He also reported having furrowing 
and pitting in the skin of his feet, and pain involving the 
heels, ankle and top of the foot.  He believed that he had 
sought treatment in service for his foot disorder.  The 
examiner noted that the case file had no mention of him 
receiving treatment for his feet.  The veteran did report 
that his discomfort was not significantly disabling at the 
time of the examination.  The examiner noted upon examination 
that the veteran was able to heel walk and toe walk.  
Ambulation was noted for valgus at the ankle and a well-
preserved arch.  There was a rash of the distal foot on the 
right sole of the foot.  The veteran stated a dermatologist 
thought the rash to be consistent with psoriasis.  Fungus 
cultures were negative in the past.  No skin lesions were 
found on the feet.  The examiner opined there was no clear 
problem with the feet.  The veteran also denied that he was 
symptomatic at the time.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (2004)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Eye Disorder

The Board finds that service connection for the veteran's eye 
disorder is not warranted.  In this regard, the veteran is 
noted to have sustained an injury to his eye while in 
service.  However, the August 2001 VA examiner, after 
reviewing the veteran's service medical records, opined that 
there was no residual damage from the veteran's in-service 
eye injury.  Although the veteran attributes a current eye 
disorder to his injury in service, he is not competent to 
make this medical determination.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  Although the veteran is competent to 
provide evidence of visible symptoms, he is not competent to 
provide evidence that requires medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
accepts the findings of the VA examiner that the veteran's 
in-service injury did not result in a permanent eye 
disability.  Hence, the preponderance of the evidence is 
against the veteran's claim for service connection for an eye 
disorder.

Bilateral Foot Disorder

The Board concludes that service connection for the veteran's 
bilateral foot disorder is not warranted.  As such, the Board 
notes that the veteran's service medical records are void for 
any mention of an injury to his feet or treatment for a foot 
disorder.  In addition, the veteran was afforded the 
opportunity to submit lay statements to support his 
allegations of a foot disorder in service; however, he did 
not do so.  Further, the September 2001 VA examiner found 
that the veteran had no clear problem with his feet and noted 
that there was no mention of treatment for his feet in his 
service medical records.  As there is no objective evidence 
of an in-service injury, and there is no medical evidence of 
a present disability of the feet, the veteran's foot 
condition does not meet the requirements for service 
connection.  Therefore, service connection for a bilateral 
foot disorder must be denied.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, while he may believe that his 
foot problems are the result of marching in service, he 
presently has no bilateral foot impairment that has been 
attributed to service.


ORDER

1.  Entitlement to service connection for an eye disorder, 
claimed as residual of an eye injury is denied.

2.  Entitlement to service connection for bilateral foot 
disorder is denied.



	                        
____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


